DETAILED ACTION
This Office action is in response to the amendment and remarks filed on May 7th, 2021.  Claims 18-23, 25-26, and 28-29 are pending.  In light of the amendments, prior objection to the drawings and 112 rejection of claims 19-20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘device arranged and adapted to introduce a first order spatial focusing term to compensate for ions having an initial spread of velocities’ in claims 25-26.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 25-26, as interpreted under 112(f), .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-19 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,117,107 (Guilhaus et al.).
Regarding claim 18, Guilhaus et al. discloses a mass spectrometer comprising: an ion source for generating ions (fig. 1, element 10); and an orthogonal acceleration Time of Flight mass analyser located downstream of the ion source for analyzing ions generated thereby, the Time of Flight mass analyser comprising a source region, an ion detector, and a drift region disposed between said source region and said ion detector wherein ions separate according to their time of flight as they travel through said drift region (fig. 1, elements 22, 26, and 27); the mass spectrometer further comprising an ion beam expander arranged upstream of said Time of Flight mass analyser, the ion beam expander being arranged and adapted to reduce an initial spread of velocities of 
Regarding claim 19, Guilhaus et al. discloses the mass spectrometer of claim 18, wherein, in use, a first electric field gradient E1 is applied across the extraction stage during extraction, a second electric field gradient E2 is maintained across the acceleration stage, and a third electric field gradient E3 is maintained across the further stage, wherein E1 ≠ E2 ≠ E3 (2:65-3:19).
Regarding claim 25, Guilhaus et al. discloses the mass spectrometer of claim 18, further comprising a device arranged and adapted to introduce a first order spatial focussing term to compensate for ions having an initial spread of velocities (fig. 1, element 19).
Regarding claim 26, Guilhaus et al. discloses the mass spectrometer of claim 25, wherein said device is arranged upstream of said source region so that said first order spatial focussing term is introduced in a pre- extraction phase space (fig. 1, element 19 is upstream of element 22).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18-22, 25-26, and 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,744,797 (Park) in view of US 2006/0214100 (Verentchikov et al.).
Regarding claim 18, Park discloses a mass spectrometer comprising: an ion source for generating ions (fig. 1, element 2); and an orthogonal acceleration Time of Flight mass analyser (‘The invention is a specific design for an Orthogonal TOF mass spectrometer’ col 8, lines 24-25 and ‘FIG. 6 is a depiction of the Bruker split-field orthogonal TOF interface’ col. 11, lines 61-62) located downstream of the ion source for analyzing ions generated thereby, the Time of Flight mass analyser comprising a source region, an ion detector, and a drift region disposed between said source region and said ion detector wherein ions separate according to their time of flight as they travel through said drift region (fig. 1, elements 3, 4, and 6); wherein the source region of the Time of Flight mass analyser comprises: an extraction stage that performs acceleration of ions orthogonally towards the drift region (fig. 6, elements 19 & 20), an acceleration stage (fig. 6, elements 24 & 21); and a further stage, wherein said further stage comprises one of: (i) a deceleration stage; (ii) a second acceleration stage positioned between the extraction stage and the first acceleration stage, wherein the second acceleration stage 
Park et al. does not disclose an ion beam expander arranged upstream of said Time of Flight mass analyser, the ion beam expander being arranged and adapted to reduce an initial spread of velocities of ions arriving in the source region of the Time of Flight mass analyser.  Verentchikov et al. disclose a time of flight mass spectrometer that includes such a beam expander (fig. 8A, element 84). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of Park to include the beam expander of Verentchikov et al. to reduce ion beam divergence, as disclosed by Verentchikov et al. (‘The beam 83 is then expanded within an ion optic system 84 to reduce ion beam divergence.’ P 154).
Regarding claim 19, Park in view of Verentchikov et al. discloses the mass spectrometer of claim 18, wherein, in use, a first electric field gradient E1 is maintained across the extraction stage, a second electric field gradient E2 is maintained across the acceleration stage, and a third electric field gradient E3 is maintained across the further stage, wherein E1 ≠ E2 ≠ E3 (fig. 5B).
Regarding claim 20, Park in view of Verentchikov et al. discloses the mass spectrometer of claim 19, wherein E1 ≠ E3 (fig. 5B).
Regarding claim 21, Park in view of Verentchikov et al. discloses the mass spectrometer of claim 18, wherein said drift region comprises a reflectron arranged such that ions that are accelerated by the source region of the Time of Flight mass analyser are caused to turn around between the source region and the ion detector (fig. 1, element 4).
Regarding claim 22, Park in view of Verentchikov et al. discloses the mass spectrometer of claim 18, except that Park does not disclose the time of flight analyser being a multi-pass Time of Flight mass analyser, wherein ions are caused to turn around multiple times before reaching the ion detector.  Verentchikov et al. disclose a time of flight mass spectrometer that includes multiple passes (‘The present invention relates generally to a multi-reflecting time-of-flight mass spectrometer (MR TOF MS).’ abstract).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of Park to include the multi-pass reflections of Verentchikov et al. to increase the resolution, as disclosed in Verentchikov et al. (‘The introduction of multi-reflecting and multi-turn schemes has recently led to substantial improvement of the resolution of time-of-flight mass spectrometers.’ P 4).
Regarding claim 25, Park in view of Verentchikov et al. discloses the mass spectrometer of claim 18, further comprising a device arrange and adapted to introduce a first order spatial focusing term to compensate for ions having an initial spread of velocities (Verentchikov et al., fig. 8A, element 84).
Regarding claim 26, Park in view of Verentchikov et al. discloses the mass spectrometer of claim 25, wherein said device is arranged upstream of said source region so that said first order spatial focussing term is introduced in a pre-extraction phase space (Verentchikov et al., fig. 8A, element 84).
Regarding claim 28, Park discloses a mass spectrometer comprising: an ion source for generating ions (fig. 1, element 2); and an orthogonal acceleration Time of Flight mass analyser (‘The invention is a specific design for an Orthogonal TOF mass 
Park et al. does not disclose an ion beam expander arranged upstream of said Time of Flight mass analyser, the ion beam expander being arranged and adapted to reduce an initial spread of velocities of ions arriving in the source region of the Time of Flight mass analyser.  Verentchikov et al. disclose a time of flight mass spectrometer that includes such a beam expander (fig. 8A, element 84). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of Park to include the beam expander of Verentchikov et al. to reduce ion beam divergence, as disclosed by Verentchikov et al. (‘The beam 83 is then expanded within an ion optic system 84 to reduce ion beam divergence.’ P 154).
Regarding claim 29, Park discloses a mass spectrometer comprising: an ion source for generating ions (fig. 1, element 2); and an orthogonal acceleration Time of Flight mass analyser located downstream of the ion source for analyzing ions generated 
Park et al. does not disclose an ion beam expander arranged upstream of said Time of Flight mass analyser, the ion beam expander being arranged and adapted to reduce an initial spread of velocities of ions arriving in the source region of the Time of Flight mass analyser.  Verentchikov et al. disclose a time of flight mass spectrometer that includes such a beam expander (fig. 8A, element 84). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of Park to include the beam expander of Verentchikov et al. to reduce ion beam divergence, as disclosed by Verentchikov et al. (‘The beam 83 is then expanded within an ion optic system 84 to reduce ion beam divergence.’ P 154).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Verentchikov et al., as applied to claims 21, further in view of US 5,814,813 (Cotter et al.).
Regarding claim 23, Park discloses the claimed invention except it is silent as to whether the reflectron is comprised of a plurality of acceleration or deceleration stages.  Cotter et al. discloses a reflectron comprising a plurality of deceleration stages (fig. 2B).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the dual-stage reflectron of Cotter et al. for the unspecified reflectron of Park because such dual-stage reflectrons improve ion focusing, as disclosed in Cotter et al. (‘Dual -stage reflectrons utilize two retarding regions, such as illustrated in FIG. 3B, and can be designed to focus to second order.’).
Response to Arguments
Applicant's arguments filed May 7th, 2021 have been fully considered but they are not persuasive.
Applicant argues that figure 6 of Park shows only a two stage acceleration interface, not the required three stage configuration, and cites col. 8, lines 55-57 to show this.  Park refers to this as a ‘two stage split acceleration region’ in that passage and throughout the specification.  Park describes this as an acceleration region split into two parts, with a field free region between (see for example figures 5A and 5B, and associated text).  This is identical to the configuration set out by the claims, the difference being that the claims and applicant’s specification refer to the middle field free region as a separate stage, which Park does not.  In other words, it is a difference of terminology, not of form or function.
Applicant argues the only motivation to combine Verentchikov et al. comes from hindsight, because the reason examiner has cited from Verentchikov et al. for the combination is the same as the one disclosed in the application and claim.  This reasoning is cited in Verentchikov et al. itself, it did not come from examiner.  It cannot be hindsight because Verentchikov et al. was published years before the application, and therefore Verentichikov et al. could not have gotten the information from this application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896